MEMORANDUM**
Andre Moore appeals the district court’s denial of his pro se motion to correct his term of probation. Moore’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Moore has not filed a pro se supplemental brief, and appellee did not file an answering brief. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Our review of the Anders brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), does not reveal any arguable issues for appeal. Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.